 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    WELLS FARGO BANK, N.A., et al.,                        Case No. 2:17-cv-00195-APG-GWF
 8                                        Plaintiffs,
             v.
 9                                                                       ORDER
      VEGAS PROPERTY SERVICES, INC., et al.,
10
                                        Defendants.
11

12          This matter is before the Court on John H. Wright, Esq. and Christopher B. Phillips, Esq.,
13   and the law firm of The Wright Law Group, P.C. Motion to Withdraw as Counsel of Record for
14   Defendant Vegas Property Services Inc. (ECF No. 26), filed December 13, 2018. To date, no
15   party has filed a response to this motion and the time for opposition has now expired. Counsel
16   represents that profound issues relating to NRPC 1.16(b)(5), 1.16(b)(6) have developed and
17   continue to remain. The Court finds the movants have substantially established good cause for
18   withdrawal. Additionally, Defendants are advised that a corporation or limited liability company
19   may appear in federal court only through licensed counsel. U.S. v. High Country Broad. Co.,
20   Inc., 3 F.3d 1244, 1245 (9th Cir. 1993). Accordingly,
21          IT IS HEREBY ORDERED that John H. Wright, Esq and Christopher B. Phillips,
22   Esq.., and the law firm of The Wright Law Group, P.C. Motion to Withdraw as Counsel of
23   Record for Defendant Vegas Property Services Inc. (ECF No. 26) is granted.
24   ...
25   ...
26   ...
27   ...
28   ...
                                                        1
 1          IT IS FURTHER ORDERED that Defendant Vegas Property Services Inc., shall have

 2   until January 31, 2019, to retain counsel.

 3          Dated this 28th day of December, 2018.
 4

 5
                                                         GEORGE FOLEY, JR.
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
